DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“123”, “124”, 127”, “223”, “224” and “227” (see at least page 10, line 3); 
“125” (see at least page 10, line 5); 
“225” (see at least page 10, line 7); and 
“220” (see at least page 9, line 21).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “200” has been used to designate both “goggles 200” (e.g., see page 9, line 12) and “helmet 200” (e.g., see page 9, line 23); and 
reference character “100” has been used to designate both “goggles 100” and “helmet 100” (e.g., see page 9, line 12).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "200" have both been used to designate “helmet 100” and “goggles 100” (e.g., see page 9, line 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7, 8 and 12 are objected to because of the following informalities:  
In claim 1, line 13, “the latch protrusion” appears that it should be changed to - - the first latch protrusion - -.  
In claim 7, line 2, “member” appears that it should be - - portion - -.
In claim 8, line 13, “the latch protrusion” appears that it should be changed to - - the first latch protrusion - -.  
In claim 12, line 2, “member” appears that it should be - - portion - -.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11 and 12 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 6 and 7, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to suggest of make obvious, the claimed magnetic mechanical latching attachment, viewed as a whole, requiring the following structural features of the goggle attachment portion, and the helmet attachment portion attached to a surface of a helmet; where the goggle attachment portion is configured to attach to goggles and has an axially-extending mechanical latch member and a first latch protrusion extending perpendicular to an axial length of the latch member, and at least one axially-oriented magnetic attractor; and the helmet attachment portion defines an axially-extending latch opening configured to receive the latch protrusion therein, and a second latch protrusion extending perpendicular to an axial length of the latch opening, at least one axially-oriented magnetic attractor; the perpendicularly-oriented first and second latch protrusions define a mechanical interlock to restrict axial movement of the goggle attachment portion away from the helmet attachment portion when the first latch protrusion is received in the latch opening, and the at least one axially-oriented magnetic attractor of the goggle attachment portion is located such that it is magnetically attracted to the at least one axially-oriented magnetic attractor of the helmet portion, such that the magnetic attraction of the axially-oriented magnetic attractor of the goggle attachment portion to the axially-oriented magnetic attractor of the helmet portion facilitates a holding of the mechanical latch member of the goggle attachment portion in a mechanical interlock with respect to the latch opening of the helmet attachment portion.
Regarding claim 8, the prior art of record fails to suggest of make obvious, the claimed magnetic mechanical latching attachment, viewed as a whole, requiring the following structural features of the goggle attachment portion and the helmet attachment portion located at an interior surface of a helmet; where the goggle attachment portion is configured to attach to goggles and has an axially-extending mechanical latch member and a first latch protrusion extending perpendicular to an axial length of the latch member, and at least one magnetic attractor; the helmet attachment portion defines an axially-extending latch opening configured to receive the latch protrusion therein, and a second latch protrusion extending perpendicular to an axial length of the latch opening, and at least one magnetic attractor; the perpendicularly-oriented first and second latch protrusions define a mechanical interlock to restrict axial movement of the goggle attachment portion away from the helmet attachment portion when the first latch protrusion is received in the latch opening; the at least one magnetic attractor of the goggle attachment portion is located such that it is magnetically attracted to the at least one magnetic attractor of the helmet portion, such that the magnetic attraction of the magnetic attractor of the goggle attachment portion to the magnetic attractor of the helmet portion facilitates a holding of the mechanical latch member of the goggle attachment portion in a locked position with respect to the latch opening of the helmet attachment portion; and a detachment actuation member associated with the goggle attachment portion, the detachment actuation member configured to transmit a force to the first latch protrusion to disengage the mechanical interlock between the first and second latch protrusions.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goggle attachment structure is also represented by Hussey (U.S. Patent Publication No. 2005/0183190 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Sandy/Primary Examiner, Art Unit 3677